PER CURIAM.
We treat this appeal as a petition for writ of certiorari, grant the petition, and quash the order of abatement entered by the trial court. In our view the petitioners are entitled to proceed against the trustee-owner, respondent herein, in this tort action without necessarily joining the individual beneficiaries of the trust for whom the trustee holds title. Cf. Grammer v. Roman, 174 So.2d 443 (Fla. 2d DCA 1965). We also believe the trial court erred in refusing to permit discovery of the identity of the beneficiaries. In this instance, by refusing to allow the petitioners to discover the identity of the beneficiaries from the trustee, and yet barring prosecution of the action without joinder of those beneficiaries, the trial court placed the petitioners in an impossible situation.
HERSEY, C.J., and ANSTEAD and WALDEN, JJ., concur.